Citation Nr: 1726343	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

5.  Entitlement to a compensable disability rating prior to February 19, 2013, and in excess of 20 percent thereafter, for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1971; January 1978 to September 1983; and October 1983 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, among other things, denied service connection for a left wrist condition, right ankle condition, bilateral hand condition (also claimed as loss of feeling in hands), and posttraumatic stress disorder (PTSD); and granted service connection for bilateral hearing loss, assigning a noncompensable rating.   The Veteran timely appealed.  

In an August 2015 rating decision, the RO increased the disability rating for the Veteran's service connected bilateral hearing loss to 20 percent, effective February 19, 2013.  As the disability rating assigned during the pendency of this appeal does not represent a total grant of benefits, the claim for an increase remains before the Board.  AB v Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to service connection for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left wrist disability.

2.  The Veteran does not have a current diagnosis of a right ankle disability.

3.  The Veteran does not have a current diagnosis of a bilateral hand disability.

4. For the period prior to February 19, 2013, the Veteran's bilateral hearing loss was manifested by Level II hearing acuity at worst in the right ear and Level II hearing acuity at worst in the left ear.

5. From February 19, 2013, the Veteran's bilateral hearing loss has been manifested by Level V hearing acuity at worst in the right ear and Level VI hearing acuity at worst in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left wrist disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).

2. The criteria for establishing service connection for a right ankle disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).

3.  The criteria for establishing service connection for a bilateral hand disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).

4.  The criteria for an initial compensable rating for bilateral hearing loss were not met prior to February 19, 2013.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


5.  The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met from February 19, 2013.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in May 2011 and August 2011, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  Also of record are VA examinations conducted in August and September 2011.  

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claims based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Wrist

The Veteran contends that while in service, he was in an automobile accident in August 1988, where he sustained injuries, including his left wrist.  An August 1988 service treatment record confirms the Veteran was involved in a motor vehicle accident on August 3, 1988 where he was hit on the passenger side, his vehicle spun around, and he injured his left wrist.  The Veteran reported having tenderness since the accident.  Some swelling of the left wrist was noted upon examination.  An X-ray was negative.    

An August 2011 VA examination reflects the examiner reviewed the Veteran's private, VA, and service treatment records, and conducted an examination of the Veteran.  The examiner noted the Veteran's reports of fracturing his wrist over 25 years ago; that service treatment records reflect a motor vehicle accident in August 1988; that X-rays on the left wrist were negative at the time; and, that a ganglion cyst over the ulnar area of the dorsal wrist was noted.  The examiner also noted that the Veteran reported constant pain in his left wrist, described as dull and achy, which was treated with Advil and Tylenol.  Upon examination of the left wrist, the examiner noted tenderness of the mid dorsal region but found that there was no edema, no effusion, no instability, no weakness, no redness, no heat, no abnormal movement, no guarding of movement, no inflammatory condition, and normal range of motion with no pain with any of the range of motion.  Strength was also noted to be normal.  The examiner also noted that X-rays of the wrists were taken on August 30, 2011, and the Veteran's bones, joints and soft tissue were within normal limits.  In conclusion, the examiner opined that with regard to the Veteran's current left wrist condition, "there is no diagnosis, therefore no opinion is rendered."   

In this case, the Board places great probative weight on the August 2011 VA examiner's findings that the Veteran does not have a current diagnosis of a left wrist disability.  In so finding, the Board notes first that the VA examination contains clear conclusions, with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the August 2011 VA examiner conducted not only thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that the Veteran is currently suffering from a left wrist disability.

In that regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of a left wrist disability. 

The Board has also considered the lay evidence in this case.  The Board finds the Veteran competent to present information concerning his symptoms, but, as a lay person without medical training, he is not competent to provide a medical diagnosis, medical etiology, or medical link to service in a complex matter such as this.  

The Board finds that upon review and consideration of the Veteran's service treatment, VA, and private treatment records; the Veteran's lay statements; and the August 2011 VA examination, the Veteran does not have a current diagnosis for a left wrist disability.  Since service connection requires medical evidence of a current disability, service connection must be denied.

Right Ankle

The Veteran contends that while in service, he fell in August 1990 and injured his right ankle.

Service treatment records reflect a March 1991 record in which reference is made to the Veteran's right ankle injury, stating "1990 broken leg/ankle.  McKenna Hospital."   A February 1995 record reflects the Veteran had "fracture of left leg/ankle 1990.  Healed in a cast."  

The records reflect that after service, the Veteran obtained treatment at the McGreevy Clinic.  An April 2009 medical record from the McGreevy Clinic reflects the Veteran complained of pain in both ankles, and was assessed as having tendonitis of the feet.  No reference was made to the previous fracture.
  
An August 2011 VA examination reflects the examiner reviewed the Veteran's private, VA, and service treatment records, and conducted an examination of the Veteran.  The examiner noted the Veteran's reports of intermittent pain in his right ankle, described as dull and achy, with flare ups of pain on a weekly basis lasting for one day in duration.  Upon examination of the right ankle, the examiner noted there was no edema, no effusion, no instability, no weakness, no tenderness, no redness, no heat, no abnormal movement, no guarding of movement, no inflammatory condition,  and normal range of motion with no pain with any of the range of motion.  The examiner also noted that X-rays of the ankle taken on August 30, 2011, indicated the Veteran's bones, joints and soft tissue were within normal limits.  In conclusion, the examiner opined that with regard to the Veteran's current right ankle condition, the fracture had healed without residual and "there is currently no diagnosis, therefore no opinion is rendered."   

In this case, the Board places great probative weight on the August 2011 VA examiner's findings that the Veteran does not have a current diagnosis of a right ankle disability.  In so finding, the Board notes first that the VA examination contains clear conclusions, with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the August 2011 VA examiner conducted not only thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that the Veteran is currently suffering from a right ankle disability.

In that regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of a right ankle disability. 

The Board has also considered the lay evidence in this case.  The Board finds the Veteran competent to present information concerning his symptoms, but, as a lay person without medical training, he is not competent to provide a medical diagnosis, medical etiology, or medical link to service in a complex matter such as this.  

The Board finds that upon review and consideration of the Veteran's service treatment, VA, and private treatment records; the Veteran's lay statements; and the September 2011 VA examination, the Veteran does not have a current diagnosis of a right ankle disability.  Since service connection requires medical evidence of a current disability, service connection must be denied.

Bilateral Hand Disability

The Veteran contends that while in service, he had joint pain in both his hands, and was diagnosed with polyneuropathy in both hands in October 1986. 

Service treatment records reflect the Veteran had a history of pain in both hands.  A December 1995 service treatment record reflects the Veteran complained of tingling in his hands.  A February 1996 service treatment record reflects the Veteran complained that his hands were numb, tingling, and prickly at night.  A June 1998 service treatment record reflects the Veteran had bilateral carpal and torsal tunnel syndrome per studies at the VA in Sioux Falls.  

After service, the Veteran continued to seek treatment for his hand disorder.  A March 2007 medical record from the McGreevy Clinic reflects the Veteran complained of tingling in his hands when he is working above his head.  A June 2010 medical record from the North Carolina Heart Institute reflects the Veteran continues to experience numbness of his hands and fingers when raising arms over head.  Reference was made to a recommendation for surgery three years ago, but deferred because of a recent stent angioplasty at that time.  It was also noted that the Veteran was not interested in proceeding to surgery.

An August 2011 VA examination reflects the examiner reviewed the Veteran's service treatment records, as well as the private and VA medical treatment records, noting the Veteran's reports of tingling, stinging, burning and shakiness of the hands since the 1970's.  The examiner noted an August 1999 notation that the Veteran had minimal prolongation of the ulnar sensory transcarpal, not really significant, after a nerve conduction study was performed; and a an MRI of the cervical spine in July 1999 which was completely normal.  As for the June 1998 service treatment record that reflects the Veteran had bilateral carpal and torsal tunnel syndrome per studies at the VA in Sioux Falls, the examiner stated that after reviewing the medical records from the VA in Sioux Falls, there is no indication of these diagnoses and/or diagnostic studies to confirm these diagnoses.  The examiner opined that the Veteran currently has symptoms consistent with neuropathy; however there is no objective medical evidence that the Veteran has peripheral neuropathy.  As such, the examiner concluded that there was no current pathologic diagnosis for the Veteran's claimed bilateral hand condition.  

In this case, the Board places great probative weight on the August 2011 VA examiner's findings that the Veteran does not have a current diagnosis for his bilateral hand condition.  In so finding, the Board notes first that the VA examination contains clear conclusions, with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the August 2011 VA examiner conducted not only thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation, did not lead to a conclusion that the Veteran is currently suffering from a bilateral hand disability.
	
In that regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of a bilateral hand disability. 

The Board has also considered the lay evidence in this case.  The Board finds the Veteran competent to present information concerning his symptoms, but, as a lay person without medical training, he is not competent to provide a medical diagnosis, medical etiology, or medical link to service in a complex matter such as this.  

The Board finds that upon review and consideration of the Veteran's service treatment, VA, and private treatment records; the Veteran's lay statements; and the August 2011 VA examination, the Veteran does not have a current diagnosis for a bilateral hand disability.  Since service connection requires medical evidence of a current disability, service connection must be denied.

Increased Rating for Hearing Loss

Service connection was granted for hearing loss in a November 2011 rating decision, and assigned a noncompensable rating of 0 percent effective March 29, 2011.   This rating was later increased to 20 percent effective February 19, 2013.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning now to the instant case, the Veteran contends that an increased initial rating is warranted for his service-connected bilateral hearing loss, initially rated as noncompensably disabling prior to February 19, 2013, and as 20 percent disabling thereafter.

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 	
38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a mandatory controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 	
§ 4.85 (2016).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

The Veteran underwent an audiological VA examination in September 2011.  His puretone thresholds, in decibels, were as follows:
	
Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
  Right
25
20
35
40
30
  Left
25
20
30
45
30

Speech recognition scores, performed with the Maryland CNC test, were 86 percent in the right ear and 84 percent in the left ear.  

Applying the average puretone thresholds and speech recognition scores to Table VI reflects that the Veteran had Level II hearing loss in his right ear, and Level II hearing loss in his left ear.  Upon applying these levels to Table VII, with the left ear being the "better ear," the result is a noncompensable (0 percent) disability rating.  38 C.F.R. § 4.85 (2016).

Another VA audio examination was conducted on February 19, 2013.  The Veteran's puretone thresholds, in decibels, were as follows:
	
Frequency (Hz)
1000
2000
3000
4000
(Average puretone threshold)
  Right
55
50
45
45
48.75
  Left
50
55
55
60
55

Speech recognition scores, performed with the Maryland CNC test, were 60 percent in the right ear and 60 percent in the left ear.  

Applying the average puretone thresholds and speech recognition scores to Table VI reflects that the Veteran had Level V hearing loss in his right ear, and Level VI hearing loss in his left ear.  Upon applying these levels to Table VII, the result is a 20 percent disability rating.  38 C.F.R. § 4.85 (2016).

The Board has also considered whether the provisions of 38 C.F.R. § 4.86 are applicable, which governs exceptional patterns of hearing impairment.  The provisions of § 4.86(a) apply when the puretone thresholds at each of the four specified frequencies is 55 decibels or more, but that is not indicated here in this Veteran's test results.  Likewise, the provisions of § 4.86(b) apply when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, but this combination of puretone thresholds is not indicated here in this Veteran's case. 

Based upon the results from the examinations discussed above, the Board finds that the criteria for an initial compensable rating for bilateral hearing loss prior to February 19, 2013, and in excess of 20 percent thereafter, have not been met.  38 C.F.R. §§ 4.85, 4.86 (2016).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to describe that he has difficulty hearing, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he suffers from hearing loss, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the September 2011 VA examination, and the February 2013 VA examination, to be more probative than the lay evidence, and the Veteran's request for an initial compensable rating for bilateral hearing loss prior to February 19, 2013, and a rating in excess of 20 percent thereafter, must be denied.  There is simply no evidentiary basis upon which to assign any higher ratings during the appeal period.

As a final matter, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a left wrist disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a bilateral hand condition is denied.

Entitlement to an initial compensable rating for bilateral hearing loss prior to February 19, 2013, and in excess of 20 percent thereafter, is denied.


REMAND

The Board finds that additional action is required prior to appellate review of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).

An August 2011 VA examination reflects that the examiner diagnosed the Veteran not with PTSD, but rather with alcohol dependence and a mood disorder.  However, the Veteran later submitted a medical record from the Avera Medical Group dated September 18, 2012 that lists, without further detail, the Veteran's various diagnoses, which include a diagnosis of PTSD.  The Board also notes, upon review of the Veteran's medical records, a January 2006 treatment record from the McGreevy Clinic that reflects the Veteran was diagnosed with depression.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that although a claim identifies only a single diagnosed disorder, it must be considered a claim for any disability that may reasonably be encompassed by that claim.  

Here, given the other psychiatric diagnoses of record, to include depression, and in accordance with the ruling in Clemons, the Veteran's appeal for service connection for PTSD must be broadly construed to encompass claims for service connection for an acquired psychiatric disorder, to include PTSD, depression, and any other psychiatric disability. Thus, the Board finds that additional VA medical opinions are required. See 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment records pertaining to the Veteran's PTSD, depression, mood disorder, or any other psychiatric disability, including treatment records from the Avera Medical Group as suggested by the medical record submitted by the Veteran dated September 18, 2012.  

2.  Schedule the Veteran for a VA examination to determine the current diagnosis and etiology of any psychiatric disorder found to be present. The entire claims file, including this remand, should be made available to the examiner.

The examiner must identify each psychiatric disorder experienced by the Veteran. For each such disability, the examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service. The examiner must discuss the Veteran's various diagnoses of PTSD, depression, and mood disorder in the context of any negative opinion.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

2. Then, the AOJ should readjudicate the claim on appeal. If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


